                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      No. 5:15-CR-153-F-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 ANDREW GADDY                                     )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for all

further proceedings. All future documents shall reflect the revised case number of 5:15-CR-

153-BO-1.



       SO ORDERED. This the 28th day of July, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




          Case 5:15-cr-00153-BO Document 33 Filed 07/29/20 Page 1 of 1
